DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.

Status of the Claims
Claim(s) 1-16 and 21-22 is/are pending.  Claim(s) 7 and 11 is/are withdrawn.  Claim(s) 17-20 is/are canceled.  Claim(s) 21-22 are objected to. 

Claim Objections
Claims 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Re-Opening of Prosecution
Applicant’s arguments, see pre-appeal conference request, filed 3/25/2021, with respect to the rejection(s) of claim(s) 1-6, 8-10, and 12-16 under (1) Toner, et al (US 2013/0258275 A1) in view of Smayling, et al (US 5,364,801) and (2) Toner in view of Smayling and further in view of Heckel, et al (US 2013/0079763) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of (1) Toner, et al (US 2013/0258275 A1) in view of Herbison (US 2013/0278232) and (2) Toner in view of Herbison and further in view of Heckel.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 8-10, and 12-13 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Toner, et al (Toner) (US 2013/0258275 A1) in view of Herbison (US 2013/0278232).
Regarding Claims 1 and 9, Toner teaches a system (e.g. abstract) comprising: 
an electrowetting lens (e.g. [0055]); 
a first charge pump (e.g. [0056]) that outputs a first voltage have a first polarity (e.g. [0056], the polarity is positive as it increases voltage towards the lens; Figure 6).

Toner discloses the invention substantially as claimed but fails to teach a second charge pump that outputs a second voltage having a second polarity, wherein the second polarity is an opposite polarity of the first polarity.
Toner teaches the electrowetting lens is deactivated via an H-bridge (e.g. [0057], [0059]). Toner further teaches 
Herbison teaches a charge pump as an alternative for an H-bridge (e.g. [0015]). 
Herbison and Toner are concerned with the same field of endeavor as the claimed invention, namely charge pumps. 

Here, the polarity is the negative because the lens is being deactivated. 

The combination of Toner and Herbison teaches: 
a controller (e.g. Toner, Figure 1, #104, [0044]) operable to (i) charge the electrowetting lens by coupling the first charge pump to the electrowetting lens (e.g. Toner, [0055], [0057]) and (ii) after charging the electrowetting lens (e.g. Toner, [0057]), discharges the electrowetting lens by coupling the second charge pump to the electrowetting lens, wherein charging and discharging the electrowetting lens adjusts an optical power of the electrowetting lens (e.g. Toner, [0057], in the combination the system controller would also control the negative charge pump). 

Regarding Claim 2, there are first and second fluids in the lens (e.g. Toner, [0054], at least the embodiment with a meniscus must have two immiscible fluids to generate a meniscus), the second fluid is immiscible in the first fluid (e.g. Toner, [0054], discussed supra in claim 2), the refractive indices of the first and second fluids differ from each other (e.g. Toner, [0054]), a first electrode in contact with the first fluid (e.g. Toner, [0054], insulating liquid; as broadly claimed, it is in electrical contact with the first fluid), and a second electrode in contact with at least one of the first and second fluids 
Regarding Claim 3, coupling the first charge pump to the lens comprises coupling the first charge pump to the first and the second electrodes (e.g. Toner, [0057], at terminals) and coupling the second charge pump to the lens comprises coupling the second charge pump to the first and second electrodes (e.g. Toner, [0057], at terminals; in the combination the connection is of the second charge pump where the H-bridge is located in Toner).
Regarding Claim 8, the system is eye-mountable (e.g. Toner, [0021]) and adjusting the optical power adjusts the optical power available for vision when the system is eye mounted (e.g. Toner, [0021], variable focus optic).
Regarding Claim 10, at least one pump is a Dickson pump (e.g. Toner, Figure 3).

Regarding Claim 12, the combination of Toner and Herbison teaches a system (discussed supra for claim 1) comprising:
an electrowetting lens (discussed supra for claim 1);
a first charge pump coupled to the electrowetting lens (discussed supra for claim 1), wherein the first charge pump can pump charge to the electrowetting lens (discussed supra for claim 1, the device is a charge pump and therefore pumps charge);
a second charge pump coupled to the electrowetting lens discussed supra for claim 1), wherein the second charge pump can pump charge away from the electrowetting lens (discussed supra for claim 1);

Regarding Claim 13, the limitations of claim 13 are discussed supra for claims 2-3.



Claim(s) 4-6 and 14-16 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Toner, et al (Toner) (US 2013/0258275 A1) in view of Herbison (US 2013/0278232) as discussed supra and further in view of Heckel, et al (Heckel) (US 2013/0079763 A1).
Regarding Claim 4, the combination of Toner and Herbison teaches there is a voltage-sensing circuit for measuring at least one of the first and second voltage outputs (e.g. Toner, [0044]-[0045], [0057], there must be a voltage sensor to determine when the voltage switches from positive polarity to negative polarity to discharge the lens, when returning to its resting state).

Heckel teaches the use of capacitive dividers in a circuit determining the voltage (e.g. [0061]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Toner and Herbison such that the voltage sensor comprises capacitive dividers as taught by Heckel in order to prevent voltage breakdown (e.g. Heckel, [0061]).

Regarding Claims 5-6, the controller is operable to measure voltage by coupling an output from the first or second pumps to the first divider, determining the output has been coupled to the first divider for hv and then uncoupling the output from the first divider and coupling the output to the second divider, where the duration of time is based on a charge leakage rate of one or more capacitors of the first divider (e.g. Toner, [0048], [0062], the controller is programmable and is therefore capable of being programmed to provide the claimed function of switching).
Regarding Claim 14, an output of each the first and second pumps are electrically coupled at an output terminal (e.g. Toner, [0057], terminals #112), there is a voltage-sensing circuit (discussed supra for claim 4) for measuring voltage at the output terminal (discussed supra for claim 4), the circuit comprising first and second capacitive voltage dividers (discussed supra for claim 4).
Claims 15-16, the controller is operable to measure voltage by coupling the output terminal to the first divider, determining the output terminal has been coupled to the first divider for a duration of time, and then uncoupling the output terminal from the first divider and coupling the output terminal to the second divider, where the duration of time is based on a charge leakage rate of one or more capacitors of the first divider (discussed supra for claims 5-6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        8/20/2021